Citation Nr: 1505909	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  14-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease (DJD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Veteran advised VA of his new address in Georgia.  On his VA Form 9 dated in January 2014, he requested that he be scheduled for a video-conference hearing before the Board.  However,  the RO thereafter scheduled him for a hearing in Kentucky.  Accordingly, the case is remanded to the RO to schedule the Veteran for a hearing in Georgia. 

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction of the Veteran's claims folder to the Atlanta, Georgia RO.

2.  Thereafter, the Atlanta RO should schedule the Veteran for a video-conference hearing before the Board.  He should be notified of the date, time and location of his hearing at his current mailing address in Georgia.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

